FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2013 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO PUBLICLY HELD COMPANY WITH AUTHORISED CAPITAL CNPJ/MF nº 47.508.411/0001‐56 NIRE 35.300.089.901 CERTIFICATE FROM THE MINUTES OF THE BOARD OF DIRECTORS MEETING HELD ON THE 19 th OF JULY 2013 1. DATE, TIME AND PLACE: On the 19 th of July, 2013, at 2:00 p.m., at the registered offices of Companhia Brasileira de Distribuição (the “ Company ”), at Avenida Brigadeiro Luís Antônio, no 3.142, city and state of São Paulo. 2. CONDUCTION OF THE MEETING: Chairman: Abilio dos Santos Diniz; Secretary: Caio Machado Filho. 3. CALL TO ORDER AND ATTENDANCE: The meeting was duly called pursuant to article 15 of the Company’s Charter. Mr. Abilio dos Santos Diniz, Mr. Luiz Fernando Figueiredo, Mr. Eleazar de Carvalho Filho, Mr. Luiz Augusto de Castro Neves, Mr. Roberto Oliveira de Lima, Mr. Pedro Henrique Chermont de Miranda, Mr. Jean Charles Henri Naouri, Mr. Jean Louis Bourgier, Mr. Antoine Marie Remi Lazars Giscard d’Estaing, Mr. Arnaud Strasser, Mr. Ulisses Kameyama, Mrs. Maria Helena dos Santos Fernandes Santana, Mr. Fábio Schvartsman and Mr. Guilherme Affonso Ferreira were present. 4. AGENDA: Analysis, discussion and approval of the Company’s Quarterly Financial Reports (ITR) for the period ended on the 30 th of June, 2013. 5. RESOLUTIONS: As the meeting was commenced, the Board members discussed the issues comprised in the agenda, having approved, with no reservations, the following resolutions: Approve the Company’s Quarterly Financial Reports (ITR) for the period ended on the 30 th of June, 2013, as well as the Management Report and the Independent Auditors’ Report, in relation to which the Company’s Audit Committee issued a favourable opinion. 5.2. A pprove the payment of interim dividends related to the second quarter of 2013, in accordance to the Policy of Distribution of Dividends of the Company, in the total amount of R$33,149,692.00 (thirty-three million, one hundred and forty-nine thousand, six hundred and ninety-two Reais ), being R$0.13 per preferred share and R$0.118182 per common share. The payment of such dividends shall be made on the 13 th of August, 2013. Each and every share traded on the date of July 31 st , 2013 shall have the right to receive such dividends. As from the date of August, 1 st , 2013, such shares shall be traded ex-dividends . 1 6. ATTACHED DOCUMENTS: All presentations and documents supporting the meeting were attached to the minutes. 7. APPROVAL AND SUBMISSION OF MINUTES : Having nothing to discuss further, the proceedings were adjourned and these minutes were prepared. Once the proceedings were resumed, these minutes were read and approved, all the attending Board members having signed them. São Paulo, 19 th of July of 2013. Signatures: Chairman – Abilio dos Santos Diniz; Secretary – Caio Machado Filho. Abilio dos Santos Diniz, Luiz Fernando Figueiredo, Eleazar de Carvalho Filho, Luiz Augusto de Castro Neves, Roberto Oliveira de Lima, Pedro Henrique Chermont de Miranda, Jean Charles Henri Naouri, Jean Louis Bourgier, Antoine Marie Remi Lazars Giscard d’Estaing, Arnaud Strasser, Ulisses Kameyama, Maria Helena dos Santos Fernandes Santana, Fábio Schvartsman and Guilherme Affonso Ferreira. I certify, for due purposes, that this is a certificate from the minutes registered with the relevant book, according to the provisions set forth on section 130 of Law No. 6.404/76, as amended. Caio Machado Filho Secretary 2 SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:July 24, 2013 By: /s/ Enéas César Pestana Neto Name: Enéas César Pestana Neto Title: Chief Executive Officer By: /s/ Daniela Sabbag Name:Daniela Sabbag Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
